ACCEPTED
                                                                                                 04-15-00507-CV
                                                                                     FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                            9/22/2015 3:40:56 PM
                                                                                                  KEITH HOTTLE
                                                                                                          CLERK


                                      No. 04-15-00507-CV

                            In the Fourth Court of Appeals                    FILED IN
                                                                       4th COURT OF APPEALS
                                                                        SAN ANTONIO, TEXAS
                                      San Antonio, Texas               09/22/2015 3:40:56 PM
                                                                           KEITH E. HOTTLE
                                                                                Clerk


                       Estate of Shirley L. Benson, Deceased


              On Appeal    from Probate Court No.    2, Bexar County, Texas
                         Trial Court Nos. 155,572     & 155,572-A


 NOTICE OF APPEARANCE AND DESIGNATION OF LEAD COUNSEL
To the Honorable Court of Appeals:

      Steven R. Brook, an attorney with the law           ﬁrm   of Langley   & Banack, Inc.,
hereby enters an appearance in this case and notiﬁes this Court and                all   other

counsel that he   is   to be designated as lead counsel         on appeal on behalf of co-

receiver Arthur H.      Bayem.        Although Mr.   Bayem      has not been   named     as an

appellee in this matter, he      is   a real party in interest according to the Notice of

Appeal ﬁled with the Court on August          17, 2015.    The Notice of Appeal expressly

challenges,   among    others, the probate court’s orders authorizing the        payment of

Mr. Bayem’s appointee fees and expenses as well as the fees and expenses of the

law ﬁrm assisting him.
      In accordance with Texas Rule of Appellate Procedure 6.1(c), the following

information   is   provided:



Steven R. Brook
State Bar No. 03042300
LANGLEY & BANACK, INC.
745 E. Mulberry, Ste. 900
San Antonio, Texas 78212
Tel: 210-736-6600
Fax: 210-735-6889
sbrook@langleybanack.com

      Mr. Bayern requests that     all   ﬁlture correspondence   from   either the Court or


the parties be directed to Mr.   Brook at the above   address.



                                   Respectfully submitted,




                                  ~~
                                  ~~
                                             even R. Brook
                                           S ate Bar No. 03042300
                                           sbrook@langleybanack.com
                                           745 E. Mulberry, Ste. 900
                                           San Antonio, Texas 78212
                                           Tel: 210-736-6600
                                           Fax: 210-735-6889
                           CERTIFICATE OF SERVICE
      I   hereby certify that a true and correct copy of the foregoing Notice of

Appearance and Designation of Lead Counsel has been forwarded Via electronic

service and U.S. Mail to all counsel and parties of record listed below,   on this the

22nd day of September, 2015.


      Ellen B. Mitchell
      DYKEMA Cox SMITH
      l   12 East Pecan Street, Suite 1800
      San Antonio, Texas 78205

      Harriet O'Neill
      LAW OFFICE OF HARRIET O'NEILL, P.C.
      919 Congress Avenue, Suite 1400
      Austin, Texas 78701-21 14

      David    J.   Beck
      BECK REDDEN L.L.P.
      One Houston Center
      1221 McKinney Street,      Suite   4500
      Houston, Texas 77010-2010

      Bennett L. Stahl
      CURL STAHL GEIS, P.C.
      One Riverwalk Place, Suite 1800
      San Antonio, Texas 78205-3507



                                                         R.’
                                                Steven         Brook